Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/210,983 filed on 03/24/2021. This application is a continuation of 16/662,651 filed on 10/24/2019 (now patent 10979955), which is a continuation of 15/233,285 filed on 08/10/2016 (now patent 10506489), which claims benefit of 62/220,731 filed on 09/18/2015. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-8 are objected to because of the following informalities:
Claims 2 and 4-8: should read, “The system of claim 1…”
Claim 3: should read, “The system of claim 2…”
Appropriate correction/s is/are required.

Claim Interpretation
35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking
The following is a quotation of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are 
“a slice selection function (SSF) configured to select/send…” in claim 1 and 6.
“a CMM function configured to: obtain/instruct/send…” in claims 1 and 7-8.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer-readable medium” in each one of these claims is not limited to a non-transitory medium. The examiner suggests amending the claims to recite “non-transitory computer-readable medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US 10,979,955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,979,955 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,979,955 B2.  

Instant Application 17/210,983
Patent US 10,979,955 B2
1. A communication system comprising a slice selection function (SSF) and a connection and mobility management (CMM) function, 

wherein the SSF is configured to: when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, select a second slice to serve the mobile device and send information about the second slice to the CMM function; 

the CMM function is configured to: obtain the information about the second slice from the SSF, and 

instruct the mobile device to connect to the second slice.  
1. A method for network slice reselection comprising: 
when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, selecting, by a slice selection function (SSF), a second slice to serve the mobile device and sending information about the second slice to a connection and mobility management (CMM) function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 
instructing, by the CMM function, the mobile device to connect to the second slice.
2. The system of claim 1 wherein the slice reselection triggering event comprises a slice management event.  
2. The method of claim 1 wherein the slice reselection triggering event comprises a slice management event.
3. The system of claim 2 wherein the slice management event is indicative that the first slice is unavailable.  
3. The method of claim 2 wherein the slice management event is indicative that the first slice is unavailable.
4. The system of claim I wherein the slice reselection triggering event comprises a movement of the mobile device.  
4. The method of claim 1 wherein the slice reselection triggering event comprises a movement of the mobile device.
5. The system of claim 1 wherein the slice reselection triggering event comprises a change in the service requirements of the mobile device.  
5. The method of claim 1 wherein the slice reselection triggering event comprises a change in the service requirements of the mobile device.
6. The system of claim I wherein the SSF is further configured to send the information about the second slice in response to a query from the CMM function.  
6. The method of claim 1 wherein the SSF sends the information about the second slice in response to a query from the CMM function.
7. The system of claim 1, wherein the CMM function is configured to instruct the mobile device to connect to the second slice by sending information about the second slice to the mobile device.  
7. The method of claim 1, wherein instructing the mobile device to connect to the second slice comprises sending, by the CMM function, information about the second slice to the mobile device.
8. The system of claim 1, wherein the CMM function is further configured to send information associated with a target CMM to an access point associated with the first slice.  
8. The method of claim 1, wherein the method further comprises sending, by the CMM function, information associated with a target CMM to an access point associated with the first slice.
9. A computer-readable medium storing instructions which, when executed by a processor, cause the processor to: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, select a second slice to serve the mobile device; and 

send information about the second slice to a connection and mobility management (CMM) function.  
1. A method for network slice reselection comprising: 
when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, selecting, by a slice selection function (SSF), a second slice to serve the mobile device and 
sending information about the second slice to a connection and mobility management (CMM) function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 
instructing, by the CMM function, the mobile device to connect to the second slice.
10. The computer-readable medium of claim 9 wherein the slice reselection triggering event comprises at least one of: a slice management event, a movement of the mobile device, or a change in the service requirements of the mobile device.  
2. The method of claim 1 wherein the slice reselection triggering event comprises a slice management event.

4. The method of claim 1 wherein the slice reselection triggering event comprises a movement of the mobile device.

5. The method of claim 1 wherein the slice reselection triggering event comprises a change in the service requirements of the mobile device.
11. The computer-readable medium of claim 10 wherein the slice management event is indicative that the first slice is unavailable.  
3. The method of claim 2 wherein the slice management event is indicative that the first slice is unavailable.
12. The computer-readable medium of claim 10 wherein the instructions which, when executed by the processor, further cause the processor to: send the information about the second slice in response to a query from the CMM function.  
6. The method of claim 1 wherein the SSF sends the information about the second slice in response to a query from the CMM function.
13. A method for network slice reselection comprising: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, 








obtaining, by a connection and mobility management (CMM) function, information about a second slice from a slice selection function (SSF), wherein the second slice is used to serve the mobile device; and 

instructing, by the CMM function, the mobile device to connect to the second slice.  
1. A method for network slice reselection comprising: when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, 
selecting, by a slice selection function (SSF), a second slice to serve the mobile device and 
sending information about the second slice to a connection and mobility management (CMM) function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 
instructing, by the CMM function, the mobile device to connect to the second slice.
14. The method of claim 13 wherein the slice reselection triggering event comprises at least one of: a slice management event, a movement of the mobile device, or a change in the service requirements of the mobile device.  
2. The method of claim 1 wherein the slice reselection triggering event comprises a slice management event.

4. The method of claim 1 wherein the slice reselection triggering event comprises a movement of the mobile device.
5. The method of claim 1 wherein the slice reselection triggering event comprises a change in the service requirements of the mobile device.
15. The method of claim 14 wherein the slice management event is indicative that the first slice is unavailable.  
3. The method of claim 2 wherein the slice management event is indicative that the first slice is unavailable.
16. The method of claim 13 wherein the second slice is selected by the SSF.  
(From 1). selecting, by a slice selection function (SSF), a second slice to serve the mobile device.
17. The method of claim 13, wherein instructing the mobile device to connect to the second slice comprises sending, by the CMM function, information about the second slice to the mobile device.  
7. The method of claim 1, wherein instructing the mobile device to connect to the second slice comprises sending, by the CMM function, information about the second slice to the mobile device.
18. The method of claim 13, wherein the method further comprises: sending, by the CMM function, information associated with a target CMM to an access point associated with the first slice.  
8. The method of claim 1, wherein the method further comprises sending, by the CMM function, information associated with a target CMM to an access point associated with the first slice
19. An apparatus comprising: a processor; and a non-transient memory for storing instructions which when executed by the processor cause the apparatus to: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, obtain information about a second slice from a slice selection function (SSF), wherein the second slice is used to serve the mobile device; and 







instruct the mobile device to connect to the second slice.  
1. A method for network slice reselection comprising: 
when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, selecting, by a slice selection function (SSF), a second slice to serve the mobile device and 
sending information about the second slice to a connection and mobility management (CMM) function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 
instructing, by the CMM function, the mobile device to connect to the second slice.
20. A computer-readable medium storing instructions which, when executed by a processor, cause the processor to: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, obtain information about a second slice from a slice selection function (SSF), 

wherein the second slice is used to serve the mobile device; and 







instruct the mobile device to connect to the second slice.
1. A method for network slice reselection comprising: 
when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, selecting, by a slice selection function (SSF), 
a second slice to serve the mobile device and 
sending information about the second slice to a connection and mobility management (CMM) function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 
instructing, by the CMM function, the mobile device to connect to the second slice.



Claim 1 of the instant application recites features that are obvious variants of the features in claim 1 of US 10,979,955 B2. Claim 1 recites features from the perspective of a system that are similar to the features recited from the perspective of a method in claim 1 of US 10,979,955 B2.

Claims 2-8 of the instant application recite features that are obvious variants of the features in claims 2-8, respectively, of US 10,979,955 B2.

Claim 9 of the instant application recites features that are obvious variants of the features in claim 1 of US 10,979,955 B2, and broadens the scope of claim 1 of US 10,979,955 B2. Claim 9 recites features from the perspective of a computer-readable medium that are similar to a subset of the features recited from the perspective of a method in claim 1 of US 10,979,955 B2.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 10 of the instant application can be easily derived as obvious variants of the features in claims 2 and 4-5 of US 10,979,955 B2.

Claim 11 of the instant application recites a feature that is an obvious variant of the feature in claim 3 of US 10,979,955 B2, and broadens the scope of claim 2 of US 10,979,955 B2.

Claim 12 of the instant application recites a feature that is an obvious variant of the feature in claim 6 of US 10,979,955 B2, and broadens the scope of claim 6 of US 10,979,955 B2.

Claim 13 of the instant application merely broadens the scope of claim 1 of US 10,979,955 B2. 

Claim 14 of the instant application can be easily derived as obvious variants of the features in claims 2 and 4-5 of US 10,979,955 B2, and by broadening the scope.


Claim 15 of the instant application recites the same additional  feature as in claim 3 of US 10,979,955 B2, and broadens the scope. 

Claim 16 of the instant application merely broadens the scope of claim 1 of US 10,979,955 B2.

Claims 17-18 of the instant application recite the same additional  features as in claims 7-8, respectively, of US 10,979,955 B2, and further broaden the scope. 

Claim 19 of the instant application recites features that are obvious variants of the features in claim 1 of US 10,979,955 B2, and broaden the scope of claim 1 of US 10,979,955 B2. Claim 19 recites features from the perspective of an apparatus that are similar to a subset of the features recited from the perspective of a method in claim 1 of US 10,979,955 B2.

Claim 20 of the instant application recites features that are obvious variants of the features in claim 1 of US 10,979,955 B2, and broadens the scope of claim 1 of US 10,979,955 B2. Claim 20 recites similar features from the perspective of a computer-readable medium as a subset of the features recited from the perspective of a method in claim 1 of US 10,979,955 B2.

Claims 1, 9, 13, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of US 10,506,489 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,506,489 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,506,489 B2.  

Instant Application 17/210,983
Patent US 10,506,489 B2
1. A communication system comprising a slice selection function (SSF) and a connection and mobility management (CMM) function, 

wherein the SSF is configured to: 








when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, 

select a second slice to serve the mobile device and 








send information about the second slice to the CMM function; 

the CMM function is configured to: obtain the information about the second slice from the SSF, and 


instruct the mobile device to connect to the second slice.  
16. A communication system comprising at least one processor and a non-transitory memory storing instructions for execution by the at least one processor to implement a connection and mobility management (CM) function and a slice selection function (SSE) responsible for network slice reselection, the CMM function and the SSF being communicatively coupled through an interface, wherein: 
the instructions when executed by the at least one processor implement the CM function to: 
determine whether a slice reselection triggering event associated with a mobile device attached to a first slice has occurred; and 
send a message to the SSE to select a second slice to serve the mobile device; 
the instructions when executed by the at least one processor implement the SSF to: 
receive the message and select a second slice, to serve the mobile device attached to the first slice; and 
send information about the second slice to the CMM function; and 
wherein the CMM function is further configured to obtain the information about the second slice from the SSF; and 
instruct the mobile device to connect to the second slice, 
wherein the slice reselection triggering event comprises one of the following: a slice management event, a movement of the mobile device, and a change in the service requirements of the mobile device.
9. A computer-readable medium storing instructions which, when executed by a processor, cause the processor to: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, 









select a second slice to serve the mobile device; and 

send information about the second slice to a connection and mobility management (CMM) function.  
1. A method for network slice reselection comprising: 

determining, by a connection and mobility management (CMM) function, whether a slice reselection triggering event associated with a mobile device attached to a first slice has occurred; 
sending, by the CMM function, to a slice selection function (SSF), a message to select a second slice to serve the mobile device; 
selecting, by the SSF, a second slice to serve the mobile device attached to the first slice and 
sending information about the second slice to the CMM function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 
instructing, by the CMM function, the mobile device to connect to the second slice, 
wherein the slice reselection triggering event comprises one of the following: a slice management event, a movement of the mobile device, and a change in the service requirements of the mobile device.
13. A method for network slice reselection comprising: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, 













obtaining, by a connection and mobility management (CMM) function, information about a second slice from a slice selection function (SSF), 

wherein the second slice is used to serve the mobile device; and 

instructing, by the CMM function, the mobile device to connect to the second slice.  
1. A method for network slice reselection comprising: 
determining, by a connection and mobility management (CMM) function, whether a slice reselection triggering event associated with a mobile device attached to a first slice has occurred; 
sending, by the CMM function, to a slice selection function (SSF), 
a message to select a second slice to serve the mobile device; 
selecting, by the SSF, a second slice to serve the mobile device attached to the first slice and sending information about the second slice to the CMM function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 

instructing, by the CMM function, the mobile device to connect to the second slice, 
wherein the slice reselection triggering event comprises one of the following: a slice management event, a movement of the mobile device, and a change in the service requirements of the mobile device.
19. An apparatus comprising: a processor; and a non-transient memory for storing instructions which when executed by the processor cause the apparatus to: 









when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, obtain information about a second slice from a slice selection function (SSF), 
wherein the second slice is used to serve the mobile device; and 















instruct the mobile device to connect to the second slice.  
16. A communication system comprising at least one processor and a non-transitory memory storing instructions for execution by the at least one processor to implement a connection and mobility management (CM) function and a slice selection function (SSE) responsible for network slice reselection, the CMM function and the SSF being communicatively coupled through an interface, wherein: 
the instructions when executed by the at least one processor implement the CM function to: 
determine whether a slice reselection triggering event associated with a mobile device attached to a first slice has occurred; and 
send a message to the SSE to select a second slice to serve the mobile device; 
the instructions when executed by the at least one processor implement the SSF to: 
receive the message and select a second slice, to serve the mobile device attached to the first slice; and 
send information about the second slice to the CMM function; and 
wherein the CMM function is further configured to obtain the information about the second slice from the SSF; and 
instruct the mobile device to connect to the second slice, 
wherein the slice reselection triggering event comprises one of the following: a slice management event, a movement of the mobile device, and a change in the service requirements of the mobile device.
20. A computer-readable medium storing instructions which, when executed by a processor, cause the processor to: 

when a slice reselection triggering event associated with a mobile device attached to a first slice has occurred, 


obtain information about a second slice from a slice selection function (SSF), 

wherein the second slice is used to serve the mobile device; and 

















instruct the mobile device to connect to the second slice.
1. A method for network slice reselection comprising: 

determining, by a connection and mobility management (CMM) function, whether a slice reselection triggering event associated with a mobile device attached to a first slice has occurred; 
sending, by the CMM function, to a slice selection function (SSF), 
a message to select a second slice to serve the mobile device; 
selecting, by the SSF, 
a second slice to serve the mobile device attached to the first slice and 
sending information about the second slice to the CMM function; 
obtaining, by the CMM function, the information about the second slice from the SSF; and 

instructing, by the CMM function, the mobile device to connect to the second slice, 
wherein the slice reselection triggering event comprises one of the following: a slice management event, a movement of the mobile device, and a change in the service requirements of the mobile device.


Claim 1 of the instant application merely broadens the scope of claim 16 of US 10,506,489 B2. 
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 9 of the instant application recites features that are obvious variants of the features in claim 1 of US 10,506,489 B2, and broadens the scope of claim 1 of US 10,506,489 B2. Claim 9 recites features from the perspective of a computer-readable medium that are similar to a subset of the features recited from the perspective of a method in claim 1 of US 10,506,489 B2.


Claim 13 of the instant application merely broadens the scope of claim 1 of US 10,506,489 B2. 


Claim 19 of the instant application recites features that are obvious variants of the features in claim 16 of US 10,506,489 B2, and broadens the scope of claim 16 of US 10,506,489 B2. Claim 19 recites features from the perspective of an apparatus that are similar to a subset of the features recited from the perspective of a communication system in claim 16 of US 10,506,489 B2.


Claim 20 of the instant application recites features that are obvious variants of the features in claim 1 of US 10,506,489 B2, and broadens the scope of claim 1 of US 10,506,489 B2. Claim 20 recites features from the perspective of a computer-readable medium that are similar to a subset of the features recited from the perspective of a method in claim 1 of US 10,506,489 B2.


Allowable Subject Matter
Claims 1-20 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
Adjakple et al. (US 2014/0086177 A1; hereinafter “Adjakple”) 
Wang et al. (US 2015/0295761 A1; hereinafter ‘Wang”) 
Li et al. (US 2017/0079059 A1; provisional application Nos. 62/217,536 and 62/217,632, filed on Sep.11, 2015; hereinafter “Li”).
Lemieux et al. (US 2017/0374614 A1; hereinafter “Lemieux”)
Jung et al. (US 2014/0112236 A1; hereinafter “Jung”)
Hattachi et al. (NGMN 5G White Paper, NGMN Alliance, February 2015; hereinafter “NPL1”)
3GPP TR 22.891 V0.2.0 (2015-08) (hereinafter “NPL2”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471